Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 7/1/22 have been considered as follows.

Double Rejections of the claims:
	The rejections are withdrawn in view of the terminal disclaimer filed on 6/1/22.

35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
Applicant argues Prasad (US 20170279876) does not teach determining the sun position includes determining that an obstruction will cause a reduction from a maximum amount of irradiance received at the at least one sensor that comprises a photosensor configured to measure solar irradiance.
 	Examiner respectfully disagrees and points out, Prasad teaches determining the sun position includes determining that an obstruction will cause a reduction from a maximum amount of irradiance received at the at least one sensor that comprises a photosensor configured to measure solar irradiance ([37], “The radio window sensor 158 may detect when direct sunlight ... is blocked by external means, such as clouds or a building...a sun sensor...”, here clouds or a building is considered as an obstruction, and the irradiance in the absence of the obstruction is considered as a maximum amount of irradiance).
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 24,26-30,33-35,37-41,44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 20170279876, of record) in view of Berman (US 20130057937, of record).

    PNG
    media_image1.png
    448
    688
    media_image1.png
    Greyscale

Regarding claim 24, Prasad teaches (Fig. 1, [25-38]) a method for controlling at least one window of a building ([32], “...158 ... configured to transmit digital messages to the system controller 110...”), comprising: 
a. determining a sun position ([37], “158...depending upon the location of the sun in sky”);
b. receiving an indication of cloud cover from at least one sensor ([37], “cloudy-day sensor”); and
c. controlling a tint of the at least one window based at least in part on (i) the sun position determined and (ii) the indication of cloud cover received ([30], “daylight control devices...electrochromic or smart window”, Examiner considers controlling the electrochromic or smart window as controlling the tint of the window).

	Prasad does not explicitly teach controlling the tint of the at least one window based at least in part on geometry of the building.
	However, in an analogous optics field of endeavor, Berman teaches controlling a tint of at least one window based at least in part on geometry of a building ([119], “... solar profile angle, solar incident angle, window geometry, budding features, position of one or more window coverings, shadow information, reflectance information, variable characteristics of a glass, sky conditions and/or the like, ...”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlling the tint of the at least one window based at least in part on geometry of the building as taught by Berman in the teaching of Prasad for the purposes of having desired illumination.

Regarding claim 26, Prasad further teaches the method of claim 24, wherein determining the sun position includes determining that an obstruction will cause a reduction from a maximum amount of irradiance received at the at least one sensor that comprises a photosensor configured to measure solar irradiance ([37], “The radio window sensor 158 may detect when direct sunlight ... is blocked by external means, such as clouds or a building...a sun sensor...”).

Regarding claim 27, Prasad in view of Berman teaches all the limitations as stated in claim 24, but does not teach controlling the tint is performed while the obstruction causes the reduction from the maximum amount of irradiance at the at least one sensor.
Berman also teaches controlling a tint is performed while an obstruction causes a reduction from the maximum amount of irradiance at at least one sensor ([61], “...Various sensors 125 may then be configured to detect sunlight...”, [121], “...configured to respond to information from a sensor only after the sensor has reported a changed lighting condition (e.g., the appearance of reflected light, the appearance of shadow, and/or the like)”, [140], “...the process of reducing the visible light transmission of electrochromic...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlling the tint is performed while the obstruction causes the reduction from the maximum amount of irradiance at the at least one sensor in the teaching of Prasad in view of Berman as further taught by Berman for the purposes of having desired indoor illumination.

Regarding claim 28, mutatis mutandis, Prasad in view of Berman further teaches the method of claim 24, wherein controlling the tint includes varying a tint level of the at least one window (see claim 27 rejection above).

Regarding claim 29, Prasad further teaches the method of claim 24, wherein the at least one sensor comprises a light sensor, an infrared sensor, a temperature sensor, and/or a humidity sensor ([38], “temperature sensors; humidity sensors...”).

Regarding claim 30, Prasad further teaches the method of claim 24, further comprising controlling a position of a window shade, a window drapery, or a window blind ([30], “...motorized roller shade...”).

Regarding claim 33, Prasad further teaches the method of claim 24, further comprising estimating an amount of solar irradiance received at the at least one window ([37], “... measured light intensity ... sun sensor ... measure an external light intensity ...”, measurement is considered an estimate due to the measurement error).

Regarding claim 34, mutatis mutandis, Prasad in view of Berman further teaches the method of claim 33, wherein controlling the tint of the at least one window is responsive to the estimated amount of solar irradiance received at the at least one window (see claim 27 rejection above).

	Regarding claim 46, Prasad further teaches the method of claim 24, wherein c. comprises controlling the tint of the at least one window based at least in part on whether the determined sun position is determined to be within a range of angles associated with reflections to the at least one window ([37], “reflected”).

	Regarding claim 48, Prasad in view of Berman teaches all the limitations as stated in claim 24, but does not explicitly teach computationally determining a current sun position.
Absent any showing of criticality and/or unpredictability, having computationally determining a current sun position would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the cost (since it is well-known to calculate the sun position based on the location and the time and date).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Prasad in view of Berman by having computationally determining a current sun position for the purposes of reducing the cost.

Regarding claim 50, Prasad further teaches The method of claim 24, wherein c. comprises controlling the tint of the at least one window based at least in part on whether the determined sun position is within a range of acceptance angles in which electromagnetic radiation enters the building through the at least one tintable window ([37], “The radio window sensor 158 may detect when direct sunlight is directly shining into the radio window sensor 158”, Examiner considers the sensor has an acceptance angle to receive the sunlight).
 
Regarding claims 35,37-41,44-45,47,49,51-52, mutatis mutandis, Prasad in view of Berman teaches all the limitations as stated in claims 24,26-30,33-34,46,48,50, 26 rejections above.

Claim(s) 25,31-32,36,42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Berman, and further in view of Lashina (US 9674924, of record).
  
Regarding claim 25, Prasad in view of Berman teaches all the limitations as stated in claim 24, but does not explicitly teach the indication of cloud cover is provided by a weather station.
However, in an analogous optics field of endeavor, Lashina teaches an indication of cloud cover is provided by a weather station (col.22, ¶ 2, “The control system...weather station such as whether cloudy conditions...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the indication of cloud cover is provided by a weather station in the teaching of Prasad in view of Berman as taught by Lashina for the purposes of simplifying the system without using a cloudy-day sensor and/or providing additional cloudy day verification.

	Regarding claim 31, Prasad in view of Berman teaches all the limitations as stated in claim 24, but does not teach determining the sun position is performed at least in part by using a solar position calculator.
	However, in an analogous optics field of endeavor, Lashina teaches determining a sun position is performed at least in part by using a solar position calculator (col.10, ¶ 3, “data related to the relationship between apparent daily patterns of the sun and annual orbit of the sun may be utilized in combination with a determined date, time, and/or geographic location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determining the sun position is performed at least in part by using a solar position calculator in the teaching of Prasad in view of Berman as taught by Lashina for the purposes of accurately controlling the light passing through the window.

Regarding claim 32, Prasad in view of Berman and further in view of Lashina further teaches the method of claim 31, wherein the solar position calculator includes a lookup table storing at least one time entry associated with a solar altitude value and/or solar azimuth value (see claim 31 rejection above).

	Regarding claims 36,42-43, mutatis mutandis, Prasad in view of Berman and further in view of Lashina further teaches all the limitations as stated in claims 25,31-32 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234